Case: 15-41301      Document: 00513472815         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 15-41301                           April 20, 2016
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IVAN DAVID SANCHEZ-DIAZ, also known as Gabriel Albarran,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-332-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ivan David
Sanchez-Diaz has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Sanchez-Diaz has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41301   Document: 00513472815    Page: 2   Date Filed: 04/20/2016


                               No. 15-41301

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2